FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed January 27, 2022.  Claims 3, 7, 10-12, 14, 17-18, and 22 have been amended and claim 9 has been canceled.  It is noted that all prior rejections of claim 9 are moot in view of the cancellation of that claim.  Claims 4, 13-14, and 23 remain withdrawn, and claims 3, 7, 10-12, 17-19, and 22 remain under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome some rejections under 35 USC 112(b), in view of applicant’s claim amendments.  In addition, it is noted that applicant’s Sequence Listing filed January 27, 2022 has been accepted.  The claims remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.   Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Amendment Entered as a Courtesy
It is noted that the Amendment of January 27, 2022 does not comply with 37 CFR 1.121, as claim 18 contains changes not indicated by markings, and is also incorrectly identified as “Previously Presented” (rather than “Currently Amended”).  While the Amendment has been entered as a courtesy (including the changes to claim 18), future amendments should comply with all requirements of 37 CFR 1.121.

Claim Rejections - 35 USC § 112(b)/second paragraph
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 3, 7, 10-12, 17-19, and 22 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 7, 10-11, and 22 are indefinite over the recitation in claim 3 of the limitation “detecting in said sample, whether nucleic acids harboring a combination of single nucleotide polymorphisms (SNPs) rs2786098 and rs2014202 are present, wherein detection of the combination indicates that said patient has asthma with a Th2 high molecular phenotype”.  It is noted that claim 3 has been amended in response to a prior indefiniteness rejection; however, the present claim language continues to be unclear with regard to what combination of SNPs is actually required by the claims.  Again, each of the specified SNPs occurs in the human genome, and thus would be detected in some type of combination in any human sample.  The claim language now appears to imply that the claims may require a particular allele combination (as it recites detecting “whether nucleic acids harboring a combination” of SNPs “are present”), however, no specific alleles are provided in the claims (i.e., the identity of the combination being referenced is not provided).  The specification does disclose what alleles are considered “risk” alleles for the recite SNPs, at least in some contexts (see, e.g., Tables 1A and 1B at pages 43-44); however, the specification also teaches that the term SNP “refers to a change in which a single base in the DNA differs from the usual base at that position”, and refers to the availability of further information in publicly available databases such as dbSNP (see page 11, lines 8-14).  Upon referring to dbSNP for such further information, one will find, for example, that it is the more common, “usual” allele of rs2014202 (i.e., the reference allele) in dbSNP that is identified as the “risk” allele in applicant’s Tables 1A and 1B (and further, dbSNP teaches another alternative allele for the SNP).  Thus, there are multiple reasonable interpretations of applicant’s claim language with different boundaries; the mere reference in the claims to specific “SNPs” could lead one to different possible claim interpretations with very different meanings when reading the claims in light of the specification and the prior art.  As the current claim language does not make clear to one of skill in the art what activities would (and would not) infringe the claims, further clarification is required.  With regard to the dependent claims that also refer to “the combination” (see claims 10-11 and 22), these claims are indefinite for the same reasons noted above regarding references to the SNP combination; while these claims clearly refer back to an element of claim 3, they do not clarify what is encompassed by “the combination”.
Claim 12 as amended recites detecting or identifying “the presence of nucleic acids harboring a combination of” SNPs rs2786098 and rs2014202, and then subsequently recites “administering an agent....when said combination is detected”.  The  nature of what is encompassed by detecting “the presence of” such nucleic acids (as is required by the amended claim) is confusing for the reasons indicated above (i.e., because it is unclear what specifically is required by this claim language as far as particular alleles, or any combination including this pair of SNPs regardless of the allele present, etc.)  Given that the claim now explicitly recites detecting “presence” of nucleic acids (whereas it previously referred to “presence or absence”), the recitation of administering “when said combination is detected” is also confusing; the amended claim language appears to require detection of something, whereas the language of the “administering” step implies that presence of “the combination” (regardless of what it is) is not actually required by the claim.  Further clarification is therefore required.  
Claims 17-19 are indefinite over the recitation of the limitation “said one or more agents” in c) of claim 17. As the claim does not previously refer to “one or more agents”, antecedent basis is lacking for this claim limitation (and it is not clear how the claim language related to “said one or more agents” is further limiting of the claims).
Claim 18 is indefinite over the recitation of the limitation “wherein the nucleic acids harboring the combination are detected”.  As there is no prior reference in the claims to such nucleic acids, antecedent basis for this language (and it is also unclear how the claim is further limiting of claim 17, given what is required by that claim as written; it is reiterated that claim 17 has been interpreted as encompassing detecting/determining whatever alleles of rs2786098 and rs2014202 are present, and it is not clear to what the recitation of “the combination” in claim 18 refers).
Claim Rejections - 35 USC § 102
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claim(s) 3, 10, 11, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al (PLOS One 9(8):e104396 [Aug 2014]; previously cited).
Campbell et al disclose performing whole-genome sequencing on group of individuals diagnosed with asthma (see entire reference, particularly the Abstract and the Methods at page 8, left column).  More particularly, Campbell et al disclose preparing genomic DNA libraries using samples from the individuals and performing whole genome sequencing on the libraries (see again page 8, left column).  With regard to the new limitation of independent claim 3 “wherein said SNPs in said combination are detected by performing a process” from among those recited in the claim, it is noted that the methods of Campbell include activities including “specific hybridization” (to arrays; see pages 8-9), and that the sequencing of Campbell includes the sequencing of amplified polynucleotides (note the references to PCR in the methods described at page 8).   As these disclosed steps encompass detection of whatever nucleotide is present at any SNP in the human genome – which is encompassed by the detecting of applicant’s claims – Campbell et al anticipate the claims.  It is again noted that the claims do not clearly require detection of any particular allele or allele combination.  Further, while independent claim 3 recites an intended use of “detecting asthma with a Th2 high molecular phenotype”, the claim concludes simply with the statement “detection of the combination indicates that said patient has asthma with a Th2 high molecular phenotype”; as it is not clear what is encompassed by “the combination” (as discussed above), and as Campbell et al teach a combination of some type for the recited SNPs, the claim is anticipated.  This language simply states what is indicated by the active “detecting”, which at present reasonably encompasses any detecting of any alleles for each of rs2786098 and rs2014202; no further actions are required by this non-functional descriptive material. 
	With further regard to dependent claim 10, the generation of libraries and sequencing as disclosed by Campbell et al meet the requirements of the claim (as the actual determination of sequence is a type of “detection”) (again see the Methods of Campbell et al).  Regarding dependent claim 11, it is a property of the genomic DNA taught by Campbell et al that is obtained from isolated cells of human subjects.  Regarding amended claim 22, again, Campbell et al do inherently teach some type of “combination” for the recited SNPs, which is sufficient to meet the requirements of the claim (and thus the claim is rejected herein, as it no longer specifies a “risk allele”).
The reply of January 27, 2022 traverses the rejection on the grounds that Campbell et al fails to teach the SNPs of the claims and any association of the claimed SNP combination with asthma (Reply page 10).  This argument is not persuasive because Campbell et al in fact disclose methods encompassed by the claims to the extent that they are presently understood.  As indicated above, the claims rejected herein do not require anything beyond what is disclosed by Campbell et al – no particular combination of alleles is required, and Campbell et al inherently disclose detection of at least an allele of each of the recited SNPs.  Regarding the “wherein” language of the claim, again, the nature of “the combination” required is not made clear by the claim language.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 101
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 3, 10-11, and 22 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The amended claim(s) are drawn to a method “for detecting asthma with a Th2 high molecular phenotype in a human patient”, and recite(s) the limitation “wherein detection of the combination” (referring to a SNP combination) “indicates that said patient has asthma with a Th2 high molecular phenotype”.  Such a “detection” is a conclusion drawn by simply thinking about a test result, and may be performed entirely in the human mind, i.e., an abstract idea. This judicial exception is not integrated into a practical application because the only active steps of the claim – of obtaining a nucleic-acid containing sample and detecting SNPs in the sample using one of a group of well-known and generally recited techniques – are routine data gathering steps employed to obtain information from which a conclusion may be drawn, i.e., insignificant extrasolution activity; there are no activities in these claims that implement or integrate the abstract idea of the claims into any type of practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the active steps of obtaining a sample and detecting SNPs in the sample, whether considered individually or as a combination, constitute activities that were well-understood, routine and conventional as of the effective filing date of the claimed invention (as evidenced by, e.g., the teachings of Campbell et al). With further regard to dependent claims 10-11, these claims simply recite further general, and well-known activities to achieve data gathering; nothing is added that might integrate the abstract idea of the claims into a practical application, or add something significantly more than a judicial exception (JE) to the claimed method.  Regarding claim 22, this claim simply recites that naturally occurring nucleic acids are detected (including a “combination” that is not clearly defined by the claims); nothing is added by this requirement that integrates the JE of the claims, and nothing amounting to significantly more than a JE is added by further limiting the inherent nature of the nucleic acids detected by the claimed method.
The reply of January 27, 2022 traverses the rejection on the following grounds.  
First, the reply urges that the claims recite detecting a SNP/SNV in a human patient by one of a group of listed techniques, and “do not recite or describe any recognized exception” (Reply page 11).  The reply further states that “even if they are found to do so, the claims embody practical applications of the exception” (Reply page 11).  This argument is not persuasive because, as indicated in the rejection, the claims recite the abstract idea of thinking about the results of an active method step, and drawing a conclusion therefrom.  Further, there is no application recited in the claims; the claims set forth routine steps of gathering data, which constitutes insignificant extrasolution activity when the claims are analyzed in accordance with USPTO guidelines (see MPEP 2106).
Next, the reply refers to the “Vanda Memo”, and discusses the fact that methods of treatment including administering steps, etc., are considered patent eligible subject matter (reply page 11).  However, as the rejected claims are not directed to treatments and do not require administering steps, this argument is not relevant to the rejected claims.  
	Accordingly, applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634